Opinion filed August 12, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-21-00160-CV
                                    __________

                           IN RE LINDA JACKSON


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Linda Jackson, has filed in this court a petition for writ of mandamus
that relates to a suit affecting the parent–child relationship between Relator and her
children: Cause No. CV2001036 in the 35th District Court of Brown County. The
trial court signed an agreed final order in the underlying cause on July 14, 2021, and
Relator has filed an appeal from that order. Her appeal is currently pending in this
court in Cause No. 11-21-00156-CV.
      Mandamus relief is appropriate only if the trial court has abused its discretion
and there is no adequate appellate remedy. In re CSX Corp., 124 S.W.3d 149, 151
(Tex. 2003) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)
(orig. proceeding). The burden of establishing these matters is on Relator. See CSX,
124 S.W.3d at 151.
        In the proceeding before us, Relator complains that the trial court abused its
discretion in numerous ways, that the trial court lacked jurisdiction over the
proceedings below, that the evidence was legally and factually insufficient, that the
integrity of the process below was questionable, and that the trial court’s order
threatens continued serious harm. We have reviewed Relator’s petition for writ of
mandamus and the record that she filed in support of her petition, and we have
concluded that the trial court’s order does not appear to be void 1 and that Relator has
failed to show that she lacks an adequate remedy by and through her appeal, which
is currently pending before this court.
        Accordingly, we deny Relator’s petition for writ of mandamus.


                                                         PER CURIAM


August 12, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         See In re Southwestern Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (holding that, if the
challenged order is void, the relator need not show inadequate appellate remedy); Dunn v. Street, 938
S.W.2d 33, 35 (Tex. 1997) (holding that a writ of mandamus will issue to compel a trial court to set aside
a void order because signing a void order is necessarily an abuse of discretion for which the ordinary
appellate remedy is inadequate).
                                                    2